DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022 was filed after the mailing date of the application on 5/6/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 20130233010).
Regarding claim 1, Choi teaches an ice maker (ice making machine, paragraph 0024) comprising: a tray (tray, paragraph 0024) that defines an ice chamber (ice, paragraph 0024); a full ice detection lever (10) configured to detect an amount of ice; and a driving device (200) that is coupled with the full ice detection lever and that is configured to move the tray to a water supply position, an ice making position, and an ice transfer position (200 rotates the tray, paragraph 0024), wherein the driving device comprises: a driving motor (220), a cam gear (300) configured to be rotated by the driving motor, the cam gear comprising a shaft (310), a gear portion (320) that is disposed on an outer surface of the cam gear (Fig. 1), a first lever cam (340) that protrudes from an inner surface of the cam gear and that extends along a circumferential direction of the cam gear (fig. 1), and a second lever cam (330) that surrounds the shaft (Fig. 1), a magnet lever (600) configured to move along and in contact with the first lever cam, the magnet lever comprising a magnet (610), and an operation lever (400) configured to move along and in contact with the second lever cam to thereby move the full ice detection lever (paragraph 0024), and wherein the first lever cam comprises: a plurality of cam portions (unnumbered portions around 340, fig. 3) that protrude from the inner surface of the cam gear toward a center of the cam gear and that have different protrusion heights with respect to the inner surface of the cam gear (heights illustrated in Fig. 3), and a plurality of steps (341, Fig. 3 and additional step downs) that are defined at ends of the plurality of cam portions and that are configured to interfere with the magnet lever (paragraph 0024, 0029, 0035).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763